DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to claim 1 filed on October 18, 2021. The rejection of claim(s) 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on June 16, 20212 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2013/0062108 A1, prior art of record).
Regarding claim 1, Kondo discloses a method for fabricating a flip-chip packaging substrate (e.g. figures 1 – 9B), comprising:
providing a carrier with a first insulating layer formed on the carrier (e.g. figure 3D, carrier 80 with first insulating layer 20 formed thereon, ¶ [0067]); 
forming a plurality of first conductive posts in the first insulating layer (figure 4A, first conductive posts 21, ¶ [0070]); 
forming at least a second insulating layer on the first insulating layer (figure 4B, second insulating layer 30, ¶ [0071]), wherein the first insulating layer and the second insulating layer serve as an insulating portion (e.g. as seen in figure 4B, the first insulating layer 20 and the second insulating layer 30 together serve as an insulation portion);
forming a plurality of second conductive posts in the second insulating layer in a manner that the second conductive posts are stacked on and in direct contact with the first conductive posts (e.g. as seen in figure 4B, second conductive posts 31 are stacked on and in direct contact with the first wherein the second conductive posts and the first conductive posts serve as conductive portions (e.g. as seen in figure 4B, the second conductive posts 31 and the first conductive posts 21 together serve as conductive portions), wherein the conductive portions are of a step-shaped pillar structure (as seen in figure 4B, the conductive portions formed from the second conductive posts 31 and the first conductive posts 21 have a step-shaped pillar structure at various points along the sidewall), and the insulating portion and the conductive portions serve as a core layer structure having opposite first and second surfaces (e.g. as seen in figure 4B, as well as figures 1 and 2, the insulating portion 20/30 and the conductive portions 21/31 serve as a core layer of the final structure, and have opposite first (e.g. top) and second (e.g. bottom) surfaces); 
removing the carrier (as seen with respect to figure 8A, carrier 80 is removed, ¶ [0084]); and
forming a circuit portion on the first and second surfaces of the core layer structure at the same or different times with the circuit portion electrically connected to the conductive portions (e.g. as seen with respect to figures 4C – 9B, circuit portion comprising elements 11, 40, 41, 42, 50, 51, 60, 61, 62 and 70 are formed on the first (top) and second (bottom) surfaces of the core layer structure comprising 20/30 and 21/31),
wherein the circuit portion is of a build-up type and includes circuit structures formed on the first and second surfaces of the core layer structure (e.g. as seen in figure 7B, the circuit portion 11/40/41/50/51/60/61/62/ 
wherein the circuit structures include a plurality of dielectric layers (e.g. figure 7B, plurality of dielectric layers 50 and 60, ¶ [0036]) and a plurality of circuit layers bonded to the dielectric layers  (e.g. circuit layers 11, 42, 51, and 61, ¶ [0036]), and
wherein the circuit layers have vertical portions and horizontal portions (e.g. vertical portions 11, 42, 51a, and 61a, and horizontal portions 51b and 61b), the vertical portions of the circuit layers are directly and electrically connected to the first conductive posts and the second conductive posts (e.g. as seen in figures 1, 7B and 9B, the vertical portions 11 and 42 are directly and electrically connected to the first conductive posts 21 and the second conductive posts 31, respectively), and the dielectric layers are spaced between the horizontal portions of the circuit layers and the corresponding first and second surfaces of the core layer structure (e.g. as seen in figure 7B, the dielectric layers 50 and 60 are located between the horizontal portions 51b and 61b of the circuit layers and both the first and second (i.e. top and bottom) surfaces of the core layer structure 20/30/21/31).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo.
Regarding claim 2, Kondo discloses the method of claim 1, wherein the insulating portion of the core layer structure is made of an organic dielectric material free of glass fiber or an inorganic dielectric material free of glass fiber (e.g. ¶ [0040] and [0042] disclose the insulating portion 20/30 is made of epoxy based thermosetting resin, which is an organic dielectric material, and anticipates or renders obvious the material is free of glass fiber since typically epoxy resin does not contain glass fiber. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kondo (US 2013/0062108 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 and argue that the prior art of Kondo does not teach the claimed structure. 
Applicants argue that the prior art of Kondo does not teach “the conductive potions are of a step-shaped pillar structure”. The Examiner respectfully disagrees. As seen in annotated figure 4B of Kondo below, the second conductive posts 31 and the first conductive posts 21 together serve as the interpreted conductive portions. As indicated in the figure, there are sidewall portions of the interpreted conductive portions that have a step-like structure along the pillar structure of the conductive portions extending in the vertical the conductive potions are of a step-shaped pillar structure”.

    PNG
    media_image1.png
    231
    639
    media_image1.png
    Greyscale

The Applicants argue that the insulating layers 20 and 30 of Kondo cannot be interpreted as core layers of the claimed “core layer structure” since there are no build-up layers formed on a lower side of layers 20/30. The Examiner respectfully disagrees. The Examiner submits that under a broad, reasonable interpretation, the layers 20 and 30 of Kondo may be considered as a core layer since Kondo shows in figure 7B that layers 40, 42 and 51 are built-up on layers formed on layers 20 and 30. Further, the Examiner submits that figures 8B – 9B shows elements and layers 14, 72 and 70 are formed on the lower side of the core layers 20 and 30. No special definition of a core layer has been provided by the Applicants, and therefore the interpretation of a core layer as a layer upon which other layers and elements are built-up on is proper. Further, there is nothing in the claim language that requires that build-up layers are formed on the lower side of layers 20/30. Hence, the Examiner submits that the claim language does not preclude the interpretation taken by the Examiner that layers 20 and 30 of Kondo may be considered as a core layer structure, and therefore the 

Finally the Applicants argue that Kondo does not teach the limitation “the dielectric layers are spaced between the horizontal portions of the circuit layers and the corresponding first and second surfaces of the core layer structure”. The Examiner respectfully disagrees. The Examiner submits that figure 7B of Kondo shows the dielectric layers 50 and 60 located (sandwiched) between the horizontal portions 51b and 61b of the circuit layers and both the first and second (i.e. top and bottom) surfaces of the core layer structure 20/30/21/31. See annotated figure 7B below for clarification.

    PNG
    media_image2.png
    282
    849
    media_image2.png
    Greyscale

Therefore, for the above reasons, the Examiner maintains that Kondo discloses the claimed invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        November 17, 2021